Case 19-12809-JKS Doc 293-2 Filed 03/20/19 Entered 03/20/19 18:37:29   Desc
                 Exhibit B REDACTED Declaration Page 1 of 2




                           EXHIBIT B
Case 19-12809-JKS Doc 293-2 Filed 03/20/19 Entered 03/20/19 18:37:29                                         Desc
                 Exhibit B REDACTED Declaration Page 2 of 2


    UNITED STATES BANKRUPTCY COURT
    DISTRICT OF NEW JERSEY
             Caption in Compliance with D.N.J. LBR 9004-1


    GIBBONS P.C.
    Karen A. Giannelli, Esq.
    Mark B. Conlan, Esq.
    Brett S. Theisen, Esq.
    One Gateway Center
    Newark, New Jersey 07102
    Telephone: (973) 596-4500
    Facsimile: (973) 596-0545
    E-mail: kgiannelli@gibbonslaw.com
             mconlan@gibbonslaw.com
             btheisen@gibbonslaw.com

    Counsel to the Debtors and Debtors-in-
    Possession
                                                                Chapter 11
    In re:
                                                                Honorable John K. Sherwood
    NEW ENGLAND MOTOR FREIGHT, INC.,
    et al.,1                                                    Case No. 19-12809
             Debtors.
                                                                (Jointly Administered)


                 DECLARATION OF VINCENT COLISTRA IN SUPPORT OF
                DEBTORS’ MOTION FOR ENTRY OF AN ORDER APPROVING
                     DEBTORS’ KEY EMPLOYEE RETENTION PLAN



                                                REDACTED




1
   The Debtors in these chapter 11 cases and the last four digits of each Debtor’s taxpayer identification number are
as follows: New England Motor Freight, Inc. (7697); Eastern Freight Ways, Inc. (3461); NEMF World Transport,
Inc. (2777); Apex Logistics, Inc. (5347); Jans Leasing Corp. (9009); Carrier Industries, Inc. (9223); Myar, LLC
(4357); MyJon, LLC (7305); Hollywood Avenue Solar, LLC (2206); United Express Solar, LLC (1126); and NEMF
Logistics, LLC (4666).
